Carter, J.,
dissenting.
Plaintiff claims that while working on a telephone pole with the climbing spur on his right foot imbedded in the pole and with his left arm over the cross-arm, he slipped, resulting in the injury of which he complains. On cross-examination he admitted that he did not know whether he slipped or not. He told his physician that he did not know what happened. There is no other evidence of accident. It is more likely that plaintiff’s heart condition caused what he chooses to call an accident than that the alleged trauma caused his heart ailment. Such evidence cannot sustain a finding that plaintiff suffered an accident.
The evidence shows that plaintiff was suffering from a coronary thrombosis. It is a common disease. It is estimated that only eight-tenths of one per centum- of all such cases result from trauma. The testimony of plaintiff’s medical expert is interesting, a part of which is: “Q. Nor do you contend the slipping formed a blood clot? A. My contention was this — due to pneumothorax rupture — catching himself with his left arm and throwing his entire weight on the chest there was damage. We didn’t know anything about it. We couldn’t possibly familiarize ourselves with what precipitated this attack. Q. In other words you took a good guess? A. After all the only thing a physician has to go by — if you come into my office and say, ‘Doctor Ogden hit me,’ I believe he hit you; because if I didn’t see it I have no way of proving it.” As opposed to this evidence, defendant’s expert medical witness says: “I cannot see any connection between the slipping and the coronary occlusion which took place for the reason that in order for a coronary thrombosis to occur there has to be a lot of preliminary groundwork laid. That is, there has to be coronary sclerosis *188develop. One may involve any small portion of the artery and then after that has developed to a certain point there has to be a blood clot form on this, and this takes a considerable space of time for this blood clot to' form. And when the time comes for that to shut off, it is going to shut off whatever the person is doing at that time.” Plaintiff’s evidence as to> the cause of the coronary thrombosis is merely a guess. This, coupled with the rareness in which trauma plays a part, is very conclusive of the fact that the award is based upon speculative and conjectural evidence. This is insufficient to sustain an award. The burden of proof is upon plaintiff to show by a preponderance of the evidence that his disability was the result of accident arising out of and in the course of his employment. In my judgment, he has utterly failed to prove his case.